925 F.2d 1465
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.John PEROTTI, Petitioner-Appellant,v.Terry L. MORRIS, Supt., Respondent-Appellee.
No. 90-3545.
United States Court of Appeals, Sixth Circuit.
Feb. 8, 1991.

1
Before NATHANIEL R. JONES and DAVID A. NELSON, Circuit Judges, and JOINER, Senior District Judge.*

ORDER

2
This pro se Ohio prisoner appeals the district court's judgment dismissing his petition for a writ of habeas corpus filed under 28 U.S.C. Sec. 2254.  He includes a request for appointment of counsel in his brief.  The appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  The panel unanimously agrees that oral argument is not necessary.  Fed.R.App.P. 34(a).


3
John Perotti, an inmate, was indicted on one count of felonious assault of a prison guard.  He pleaded guilty to a lesser charge of aggravated assault in return for dismissal of the indictment.  At a hearing to consider factors in mitigation of sentence, Perotti requested leave to withdraw his guilty plea.  His request was denied.  He was sentenced to a term of two to five years to be served consecutively to his current sentence.


4
In his application for a writ of habeas corpus, Perotti alleged that the trial court abused its discretion by denying his motion to withdraw his guilty plea.  He also complained that the trial court failed to hold a full and fair hearing on the motion.


5
Upon review, we conclude that the petition was properly denied.  Alleged errors of state law are not cognizable in federal habeas corpus absent a showing that the defendant was denied fundamental fairness.    See Walker v. Engle, 703 F.2d 959, 962 (6th Cir.), cert. denied, 464 U.S. 962 (1983).  Perotti has not met this requirement in this case.  Moreover, Perotti's claims that he did not receive a hearing on his motion are unfounded.


6
Accordingly, the request for appointment of counsel is denied and the district court's judgment is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Charles W. Joiner, Senior U.S. District Judge for the Eastern District of Michigan, sitting by designation